NO. 12-19-00061-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 DEANDRE LASHUN WHITE,                             §       APPEAL FROM THE 241ST
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Deandre Lashun White, acting pro
se, filed a notice of appeal to challenge his conviction in trial court cause number 241-80354-98.
Sentence was imposed on September 18, 2000. Under the rules of appellate procedure, the notice
of appeal must be filed within thirty days after the sentence is imposed or within ninety days after
sentence is imposed if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a).
Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be filed
within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. In this
case, Appellant filed his notice of appeal on February 22, 2019, long after the time for filing a
notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On February 25, 2019, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there is no new final judgment or appealable order contained
therewith. The notice further advised Appellant that the appeal would be dismissed unless the
information was amended on or before March 7, 2019, to show this Court’s jurisdiction. On March
8, Appellant filed a motion for extension of time, citing a federal rule of civil procedure, Texas
Rules of Appellate Procedure 26.2 and 26.3, and claiming a right to due process, ineffective
assistance of counsel, an unfair trial, and a manifest miscarriage of justice. Appellant’s motion
does not demonstrate this Court’s jurisdiction over his conviction.
         This Court is not authorized to extend the time for perfecting an appeal except as provided
by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P. 26.2, 26.3; see also Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX.
R. APP. P. 43.2(f). All pending motions are overruled as moot.
Opinion delivered March 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 12, 2019


                                         NO. 12-19-00061-CR


                                   DEANDRE LASHUN WHITE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 241st District Court
                        of Smith County, Texas (Tr.Ct.No. 241-80354-98)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.